Nicholas-Applegate Global Equity & Convertible Income Fund February 28, 2010 Annual Shareholder Meeting Results Annual Shareholder Meeting Results: The Fund held its annual meeting of shareholders on December 16, 2009. Shareholders voted as indicated below: Affirmative Withheld Authority Re-election of Paul Belica– Class II to serve until 2012 6,215,021 139,136 Re-election ofJohn C. Maney* Class II to serve until 2012 6,231,186 122,971 Messrs.Hans W. Kertess, James A. Jacobson**, William B. Ogden, IVand R. Peter Sullivan, III, continue to serve as Trustees. * John C. Maney is an interested Trustee of the Fund. **James A. Jacobson joined the Board of Trustees on December 14, 2009. Mr.
